Title: To John Adams from Edmund Jenings, 22 August 1781
From: Jenings, Edmund
To: Adams, John



Sir
Brussels Augst. 22d. 1781

I have the Honor of receiving your Excellencys Letter, of the 18th. Instant, This Day.
Indeed, Sir, the Dutch have Acted Nobly. They have astonished their Friends and confounded their Ennemies and have shewn that the contempt, in which they have hitherto been held, did not result from the Body of the people. But whilst this Engagement in the old stile may serve as an Hint to the English ought it not likewise to be a Hint to the French? We should then have Sea Engagements more decisive than they are.
I think one may Easily see that a Congress to be held at Vienna will not be a very expeditious One. The Grand Segnior at Constantinople will finish the Procés des trois Rois as Soon.
I am Sorry that your Excellency has not yet Receivd the Books. If Mr. Segourney would write to the Merchant at Ostend, to whom they are consigned; it might hasten the dispatch of them.
I received by this days Post the inclosed Letter s which I send to your Excellency, for whose perusal they are intended. It is not necessary for me to make any Observations on it, but can assure your Excellency, it comes from a well meaning faithful Man.
I find by the Duke de Crillons having passed the Straits of Gibralter, that I was much mistaken in my political Guess. But I stil think my Idea was right whatever the Fact may be. Minorca if taken, is no Object in this War, or indeed in any War if Gibraltar falls. This Measure will Keep the Combind fleets Cruising about Cadiz at the Straits Mouth, while it ought to be near the Coasts of Ireland to intercept the Homeward bound Fleets. France must see this, but I suppose she is obliged to Humour Spain.
I am with the greatest Respect Sir your Excellencys Most Obedient Humble Servant

Edm: Jenings

